Exhibit 10.1

 

Amendment to the

Toys “R” Us, Inc. Non-Employee Directors’ Stock Option Plan

 

The Toys “R” Us, Inc. Non-Employee Directors’ Stock Option Plan, which first
became effective in 1999 (the “Plan”), is hereby amended, effective as of March
16, 2005, as follows.

 

1. A new paragraph is added to the end of Section 8 of the Plan, which reads as
follows:

 

“Notwithstanding the foregoing, all unvested Options shall vest immediately on
the date of a Change of Control (as defined below). A “Change of Control” shall
mean: (a) the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, immediately
following such Business Combination each of the following would be correct: (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and outstanding
Company voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the person resulting from such Business
Combination (including, without limitation, a person which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the outstanding Company common stock and outstanding
Company voting securities, as the case may be, and (ii) no person (excluding (A)
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any subsidiary of the Corporation, or such corporation resulting
from such Business Combination or any Affiliate of such corporation, or (B) any
entity in which such person has a material equity interest, or any “Affiliate”
(as defined in Rule 405 under the Securities Act of 1933, as amended, of such
entity) beneficially owns, directly or indirectly, 25% or more of, respectively,
the then outstanding shares of common stock of the corporation resulting from
such Business Combination, or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or (b) approval by the stockholders of the Corporation of
a complete liquidation or dissolution of the Corporation.”



--------------------------------------------------------------------------------

2. Except as specifically amended hereby, the Plan shall remain in full force
and effect as prior to this Amendment.

 

The Corporation has caused this Amendment to be executed as of the day and year
first above written.

 

TOYS “R” US, INC.

By:

 

/s/ Deborah M. Derby

--------------------------------------------------------------------------------

   

Deborah M. Derby

Its:

 

Executive Vice President - Human Resources

 

- 2 -